Citation Nr: 0921373	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-37 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss. 

3.  Entitlement to specially adapted housing or a special 
home adaptation grant. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to May 
1971 and April 1973 to February 1977.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action y the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Louisville, Kentucky, (hereinafter RO).  


FINDINGS OF FACT

1.  Tinnitus was not shown during service and there is no 
competent evidence linking tinnitus to service. 

2.  Hearing acuity is at Level I in each ear.   

3.  Service connection is in effect for residuals of a left 
wrist fracture rated as 60 percent disabling; causalgia of 
the left upper extremity, rated as 40 percent disabling and 
bilateral hearing loss, rated noncompensable; the service-
connected disabilities combine to a rating of 80 percent, and 
the Veteran is in receipt of a total disability rating for 
compensation based on individual unemployability.   

4.  Service connected disability does not result in the loss 
of use of a lower extremity (foot) which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

5.  Neither ankylosis of a knee or hip is demonstrated due to 
service connected disability, nor is a lower extremity shown 
to be shortened 3 1/2 inches or more due to a service 
connected disability.  

6.  Complete paralysis of the external popliteal nerve due to 
a service connected disability causing foot drop is not 
shown.

7.  It has not been shown that due to a service connected 
disability, the Veteran has the anatomical loss or loss of 
use of a foot, nor is functioning of a foot shown to be so 
limited due to a service connected disability that the 
Veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.

8.  The Veteran is not service connected for blindness in 
both eyes with 5/200 visual acuity or less and is not 
entitled to compensation for the anatomical loss or loss of 
use of both hands.

CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131,  5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 
 
2.  The criteria for a compensable initial rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5013A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
(DC) 6100 (2008).    

3.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.809, 4.63 (2008). 

4.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.809a, 4.63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in August 2007, the RO advised 
the claimant of the information necessary to substantiate the 
claim for service connection for tinnitus and a May 2008 
letter informed the Veteran of the information necessary to 
substantiate the claim for an increased initial rating for 
bilateral hearing loss.  The May 2008 letter was also fully 
compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), although such notice was not required, as the Federal 
Circuit has held that 38 U.S.C. § 5103(a) does not require VA 
to provide such notice upon, as in the instant case with 
respect to the grant of service connection for bilateral 
hearing loss by the October 2007 rating decision, receipt of 
a notice of disagreement with the rating and effective date 
assigned by a RO for an award of service connection.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He was 
also informed of his and VA's respective obligations for 
obtaining specified different types of evidence in the August 
2007 and May 2008 letters.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, these letters provided the 
Veteran with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

In a March 2006 letter, the Veteran was provided information 
necessary to substantiate the claim for specially adapted 
housing or a special home adaptation grant.  In a December 
2006 rating decision, the Veteran was again informed of the 
criteria necessary for a grant of these benefits.  This 
rating action was followed by readjudication and the issuance 
of statement of the case in November 2007 and supplemental 
statement of the case in December 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The actions of the RO have served to provide 
the Veteran with notice of the information needed to prevail 
in his claim for specially adapted housing or a special home 
adaptation grant and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, the Board finds that there was 
no prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements he presented.  He has also been afforded VA 
audiometric and musculoskeletal examinations that contain 
sufficient clinical information to equitably adjudicate the 
claims on appeal.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for Tinnitus 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Review of the service treatment records, to include reports 
from an audiometric examination in April 1969 and reports 
from separation examinations and medical histories provided 
in February 1971 and February 1977 do not reflect any 
evidence of tinnitus.  The Veteran served as a military 
policeman in the United States Air Force, and exposure to a 
high level of noise during service was conceded by a VA 
examiner in September 2007 and the RO in its October 2007 
rating decision granting service connection for bilateral 
hearing loss.  However, the examiner indicated at this 
examination that "[b]ecause the patient reports onset of 
tinnitus only 3-4 years ago, it would be less than likely 
that the tinnitus was directly related to his military noise 
exposure."  There is otherwise no evidence of record that 
includes a competent medical opinion linking tinnitus to 
service.  

As for the Veteran's question as to how VA could determine 
that hearing loss is related to in-service noise exposure but 
that tinnitus is not, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and given the silent 
service treatment records and lack of any competent evidence 
linking tinnitus to service, the claim for service connection 
for this condition must be denied.  Hickson, supra. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for tinnitus, the doctrine is not for application.  
Gilbert, supra.  

B.  Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for bilateral hearing loss, as discussed previously, 
is based on the assignment of the initial rating for this 
condition following the initial award of service connection 
for hearing loss by the October 2007 rating decision.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); See 
Hart v. Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. 
App. at 58.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI in 38 C.F.R. § 4.85 represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing, Levels I through XI, is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  See 38 
C.F.R. § 4.85.

On the authorized audiological evaluation in September 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
33
15
30
45
40
LEFT
38
15
40
50
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
Using Table VI in 38 C.F.R. § 4.85, hearing at this 
examination was at Level I in each ear.  Under Table VII, 
Level I and Level I hearing intersect to warrant a 
noncompensable rating.  

Notwithstanding the above findings, the regulations have two 
provisions for evaluating Veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under 38 C.F.R. § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that these Veterans experience.  See 64 Fed. Reg. 25203 (May 
11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone 
thresholds in each of the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  This provision 
corrects the fact that with a 55 decibel threshold level the 
high level of amplification needed to attempt to conduct a 
speech discrimination test would be painful to most people, 
and speech discrimination tests may therefore not be possible 
or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 
C.F.R. § 4.86(b) indicates that when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment 
that is an extreme handicap in the presence of any 
environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does 
not always reflect the extent of impairment experienced in 
the ordinary environment.  Id.  However, in this case, the 
audiometric results from the VA examination do not meet these 
criteria and therefore, 38 C.F.R. § 4.86 is not applicable to 
the Veteran's claim.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco, supra.   However, the Board 
notes that the Veteran is appealing the initial assignment of 
the disability rating assigned for his hearing loss.  As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson, supra.  The record contains 
no evidence showing the Veteran to be entitled to a 
compensable rating at any point since the effective date of 
service connection; therefore, no staged ratings are 
appropriate.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert, 
supra.  However, the assignment of disability ratings for 
hearing impairment are derived at by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann, supra.  Thus, the 
doctrine of reasonable doubt is not for application with 
respect to the claim for an increased initial rating for 
bilateral hearing loss.  The assigned noncompensable (zero 
percent) disability rating is appropriate based on the VA 
audiometric results in this case.  Thus, his request for a 
compensable evaluation is denied.  

C.  Certificate of Eligibility for Assistance in Acquiring 
Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service connected 
compensation for permanent and total disability due to:  (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4). 

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

Turning to a summary of the relevant facts, service 
connection is in effect for residuals of a left wrist 
fracture rated as 60 percent disabling; causalgia of the left 
upper extremity, rated as 40 percent disabling and bilateral 
hearing loss, rated noncompensable; the service-connected 
disabilities combine to a rating of 80 percent, and the 
Veteran is in receipt of a total disability rating for 
compensation based on individual unemployability.  The Board 
emphasizes that the benefits sought can only be based on 
service-connected disability.  

Applying the pertinent legal criteria to the facts summarized 
above, as service connection is not in effect for a 
disability of the lower extremity, and loss of use of at 
least one extremity is required for a grant of the benefits 
sought, the record simply does not reflect that there is due 
to service-connected disability ankylosis, or foot drop as 
would be required to warrant a finding of "loss of use" of 
a lower extremity under 38 C.F.R. § 4.63, nor is there 
evidence that service-connected disability includes 
shortening of a lower extremity to 3 1/2 inches or more so as 
to meet the criteria for "loss of use" as defined by 
regulation.  In short, as the criteria of 38 U.S.C.A. § 
2101(a) and 38 C.F.R. § 3.809(b) are controlling, entitlement 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing cannot be granted.  38 U.S.C.A. § 
7104(c).    

D.  Certificate of Eligibility for Assistance in Acquiring a 
Special Home Adaptation Grant

In order for a Veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he must be entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.   
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 
 
As noted above, the service connected disabilities do not 
include blindness.  While service connection is in effect for 
the left wrist and left upper extremity disabilities, service 
connection is not in effect for the right hand or right upper 
extremity.  As such, the service connected disability does 
not include the "loss of use" of both hands.  Thus, the 
Board finds that entitlement to benefits under the provisions 
of 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a cannot be 
granted, as these provision are controlling on the Board.  
38 U.S.C.A. § 7104(c).    

ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.  

	(CONTINUED ON NEXT PAGE)

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


